DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeong (US 20110213384) further in view of Lehman et al (US 20060142789).
Regarding claim 1, Jeong discloses a medical system comprising (a) a first medical device having an elongated device body, at least a portion of said elongated device body being characterized by a first cross sectional shape, said first medical device (100) including a first tissue manipulator (140, figure 15) attached to a distal end thereof; (b) a second medical device 

Regarding claim 3, Jeong in view of Lehman teaches all of the limitations set forth in claim 1, wherein said over tube (90) is used for delivering said first medical device and said second medical device into a body cavity (abstract).
Regarding claim 4, Jeong in view of Lehman teaches all of the limitations set forth in claim 1, wherein said elongated device body of said first body device includes a steerable portion (122, figure 15). 
Regarding claim 5, Jeong in view of Lehman teaches all of the limitations set forth in claim 1, wherein said elongated device body of said first medical device and said second medical device is composed of a plurality of segments (130, 120, 110, figures 8 and 15). 
Regarding claim 6, , Jeong in view of Lehman teaches all of the limitations set forth in claim 1, but does not specifically teach that the first cross sectional shape includes four outwardly projecting arms and said second cross sectional shape includes two outwardly projecting arms. However, since Lehman teaches it was known in the art at the time of the invention to make two devices comprise a complimentary cross-sectional profile to mate with one another as they reside in the outer sheath, it also would have been within the skill of one with ordinary skill in the art at the time of the invention to make the first and second cross sectional shapes of whatever form or shape was desired to expedient, including four and  two outwardly projecting arms, respectively, wherein the shapes would still be complimentary to one another to fit within a sheath, since it has been held a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Furthermore, applicant has not disclosed that having four outwardly projecting arms and two outwardly projecting arms solves any stated problem. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771